Citation Nr: 1715780	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In April 2013, the Board remanded several of the matters at issue from the February 2008 decision for further development, ordering a new examination for the Veteran's GERD.

In January 2016, the Board denied the Veteran's claim for a compensable rating for his service-connected GERD, but in February 2017 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) filed by the parties, vacating the GERD portion of the January 2016 Board decision and remanding it in accordance with the JMPR.  

Unfortunately, for the reasons set forth below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	REMAND	

As indicated above, the April 2013 Board decision ordered a new GERD examination, one which ultimately occurred in June 2013.  Through his representative's July 2015 Post-Remand Brief, the Veteran has indicated that his GERD has worsened since that examination and that the current level of his disability is defined by "recurring epigastric distress with impairment of health," a description consistent with that associated with a 30 percent disability rating under the "hiatal hernia"diagnostic code for rating veterans' disabilities.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  With respect to the former statement, the Board expressly acknowledges its consideration of the Veteran's lay evidence as to his evaluation of the specific symptoms that comprise his disability, and finds his report both competent and credible.  As to the characterization of these symptoms as constituting a larger medical risk, or meeting any applicable regulatory standard, these are medical and legal judgments, respectively, and as such, a matter outside his competency.

Nevertheless, besides this piece of lay evidence there is no other evidence in the present record, whether from VA examinations, private treatment records, lay statements or otherwise, regarding the status of the Veteran's GERD or any of its constituent symptoms since 2013.  Almost four years has elapsed, and the Board agrees with the Veteran that a new examination is appropriate.  

Additionally, as noted above, in February 2017, the Court vacated the GERD portion of the January 2016 Board decision and remanded it in accordance with the JMPR.  The parties to the JMPR agreed that the record needed to be made complete, specifically requesting the inclusion of all documents relied on and/or cited by the Board in reaching its January 2016 decision.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall ensure that the record is complete and brought up to date.  This shall include:

i. adding to the record all materials specifically cited  by the Board in its January 2016 decision, including, but not limited to, those specified in the February 2017 JMPR, to the extent not already included;

ii. updating the record to make sure that all VA and other government treatment records, as well as any other  relevant records held by any Federal department or agency, are included, to the extent not already included; and,

iii. providing the Veteran another opportunity to identify any other pertinent treatment records for his disability.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. After completion of instruction 1 above, the AOJ shall schedule a medical examination, to be conducted by an appropriately qualified medical professional.  The claims folder, and a copy of this remand, will be made available for review to such examiner, who must acknowledge receipt and review of such materials in any report generated as a result of this remand.  The examiner must then ascertain the current severity and manifestations of the Veteran's GERD, and shall specifically respond to the following inquiries: 

i. The examiner must report all signs and symptoms necessary for rating the Veteran's GERD under the rating criteria. 

ii. In particular, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  If not, he or she should state whether the Veteran has two or more of these symptoms of less severity. 

iii. The examiner should also note whether there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or any other symptom combinations productive of severe impairment of health.

3.   After completion of the above, the Veteran's claim 
should be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the Veteran and 
his representative should be issued a supplemental 
statement of the case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




